DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Cannon on 3/18/2022.
	
	The application has been amended as follows:
Replace claim 1 with the following:
1.  A blister strip inspection device for sensing blister segments of a blister strip, comprising: 
(a)	an image acquisition device arranged to capture images of the blister strip, wherein the image acquisition device comprises a digital camera, wherein the digital camera is a video camera which has a field of view, and is configured to capture an image sequence consisting of temporally successive images,
(b)	an advance sensing device for continuously sensing an advance of the blister strip, and
(c)	an evaluating unit which is connected to the digital camera and to the advance sensing device which is configured to automatically perform a method having the following steps:

(ii)	take a first image prior to the target time, the first image including of one or more medicaments present in the pouch and an identifying label on the pouch,
(iii)	store the first image taken in step (ii), 
(iv)	take a second image at the target time, the second image including of one or more medicaments present in the pouch and an identifying label on the pouch,
(v)	store the second image taken in step (iv);
(vi) 	take a third image after the target time, the third image including of one or more medicaments present in the pouch and an identifying label on the pouch,
(vii)	store the third image taken in step (vi);
wherein the evaluating unit is configured to automatically
determine which of the first, second and third images sufficiently completely contains the greatest portion of a blister segment by image recognition, and
store the determined image as a monitoring image.

Cancel claims 5-11.


Allowable Subject Matter
Claims 1-4 are allowed.

NOTE: determining (calculating/estimating) the target time is performed in advance of taking the images.


	           		

					   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666